UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7726



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GLEN WAYNE STAPLETON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (CR-01-10026; CA-05-541-7)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glen Wayne Stapleton, Appellant Pro Se. Eric Matthew Hurt, OFFICE
OF THE UNITED STATES ATTORNEY, Newport News, Virginia; Steven
Randall Ramseyer, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Glen Wayne Stapleton seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2000) motion as a successive

motion for which prefiling authorization had not been obtained, and

a subsequent order denying his motion for reconsideration.         See 28

U.S.C. § 2244 (2000).       The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); see Jones v. Braxton, 392 F.3d 683, 684

(4th Cir.2004).      A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.            See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently   reviewed   the   record   and   conclude   that

Stapleton has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                DISMISSED


                                 - 2 -